DETAILED ACTION
Claims 1, 5 - 9 of U.S. Application No. 16527047 filed on 07/31/2019 are presented for examination. Claims 2 – 4 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 3, and 9 were rejected in the non-final office action of 10/06/2020. Claim 4-8 were objected to for depending on a rejected base claim.
Claim 1 was amended on 12/23/2020 to include the limitation of claim 4, along with the intervening claims, claims 2, and 3. Therefore, claim 1 is deemed allowable.
Regarding claim 1: the limitations of claim 1, “…the linear vibration motor (100; see fig. 3 below) comprises a coil assembly (31) and two first permanent magnets (55) respectively provided at two sides of the coil assembly (31); … a central axis of the first permanent magnet (55) perpendicular to a vibrating direction (right and left in fig. 4) of the vibration unit (5) and a central axis of the coil assembly(31)  perpendicular to the vibrating direction of the vibration unit are spaced apart (better seen in fig. 4, the magnets 55 are shifted to the left side of the coil assembly, thus their axes not coinciding) from each other in the vibrating direction of the vibration unit… weight (51) comprises two long walls and two short walls (51a, and 51b);… the long wall and the short wall are connected to form the hollow structure (511);… the two first permanent 
Claims 5 – 8 are allowable for depending on claim 1.

    PNG
    media_image1.png
    491
    304
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Examiner, Art Unit 2832